110 F.3d 749
97 CJ C.A.R. 616
Tanya COPIER, Plaintiff-Appellant,v.SMITH & WESSON CORP., Defendant-Appellee.
No. 96-4051.
United States Court of Appeals,Tenth Circuit.
April 22, 1997.

Before EBEL, HOLLOWAY, and MURPHY, Circuit Judges.

ORDER

1
The court's order of March 13, 1997, abated this appeal due to the death of plaintiff-appellant, Tanya Copier, which the court noted.  Subsequently a Motion for Substitution of Party and for Remand was filed by counsel for plaintiff-appellant.  We granted leave for the defendant-appellee Smith & Wesson Corp. to file a response to a request for remand or partial remand, but the defendant-appellee has not chosen to file a response.  On consideration of the Motion for Substitution of Party and for Remand filed by counsel for plaintiff-appellant, the court orders as follows:


2
In light of the death of plaintiff-appellant, Tanya Copier, it is ordered that Bree Renee Lindsey, heir and personal representative of Tanya Copier, is substituted as the plaintiff-appellant in this cause in the place of the deceased Tanya Copier pursuant to Fed.  R.App. P. 43(a).  Furthermore, the judgment on appeal herein, which was entered on January 8, 1996, in the Central Division for the United States District Court of Utah, dismissing the plaintiff's complaint in No. 2:95 cv 723J of that court, is VACATED.  This cause is REMANDED to the United States District Court for Utah in order that that court may consider a motion to amend the complaint to include a claim for wrongful death, which counsel for the plaintiff-appellant has represented will be filed.  Upon completion of such proceedings concerning said motion and the additional claim, should the District Court decide to grant the motion to amend, and the entry of a new judgment by the District Court thereafter, if an appeal is noticed from the new judgment the Clerk of the District Court shall submit promptly to this court a supplemental record of the pleadings, orders and any transcript filed to the clerk of this court.  Any subsequent appeal will be directed to the same panel to which this appeal was submitted.


3
The mandate pursuant to this order shall issue forthwith.